 1
 2
 3
 4
 5
 6
 7                                      UNITED STATES DISTRICT COURT
 8                                    EASTERN DISTRICT OF CALIFORNIA
 9
10   TRENELL MONSON,                                        Case No. 1:17-cv-00395-EPG (PC)
11                    Plaintiff,                            ORDER DENYING PLAINTIFF’S
                                                            REQUEST FOR ISSUANCE OF
12          v.                                              THIRD PARTY SUBPOENA
13   R. MELKONIAN,                                          (ECF NO. 35)
14                  Defendant.
15
16
17            Trenell Monson (“Plaintiff”) is a prisoner1 being held at Fresno County Jail. He is
18   proceeding pro se and in forma pauperis with this civil rights action filed pursuant to 42 U.S.C.
19   § 1983.
20            On October 17, 2018, Plaintiff filed a request for the issuance of a third party subpoena.
21   (ECF No. 35). Plaintiff asks for a subpoena to be served on “the U.S. Military for any service,
22   mailing, or [] other address for defendant M. Martinez.”
23            Plaintiff’s request will be denied. M. Martinez has been dismissed from this action.
24   (ECF No. 39). Moreover, as Chief District Judge Lawrence J. O’Neill pointed out, “[t]he Court
25   cannot direct the Marshal to serve a subpoena on ‘the U.S. Military.’” (Id. at 2).
26            Accordingly, it is HEREBY ORDERED that Plaintiff’s request for the issuance of a
27
             1
28             Plaintiff has alleged that he was a pretrial detainee at the time of the incidents described in the
     complaint.

                                                                1
 1   third party subpoena is DENIED.
     IT IS SO ORDERED.
 2
 3
        Dated:    October 29, 2018             /s/
 4                                         UNITED STATES MAGISTRATE JUDGE

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       2
